Title: To James Madison from William Bradford, 2 June 1775
From: Bradford, William
To: Madison, James



My dear friend,
Philada. June ye 2d. 1775.

I have two of your epistolary favours to acknowledge[,] the one handed to me by the Revd Mr Smith, some time ago & the other since by Patrick Henry Esqr. I also received 22/6. & as it exceeds what Ferguson &c Cost I shall consider you as the Cestui que Use of the surplus.
I have but little to tell you of the Congress; they keep their proceeding so secret that scarce any thing transpires but what they think proper to publish in the papers. They meet every day & continue long in debate but it is said are very unanimous. I can however (inter nos) inform you that they begin to entertain a great Suspicion that Dr. Franklin came rather as a spy than as a friend, & that he means to discover our weak side & make his peace with the minister by discovering it to him. It was expected he would have given the Congress some very useful information with regard to affairs at home, but hitherto he has been silent on that head & in every respect behaved more like a spectator than a member. These particulars were communicated to a Gentleman I am acquainted with by Coll: Lee who was highly offended with the Doctor & declared he should not leave the Congress till he had removed or confirmed that suspicion.
The back Counties of this province are very busy in learning the military Exercise. Mr. Armstrong informs me that in Lancaster County alone there are above 3000 men training to arms who associate not only to defend themselves at home if attacked; but have solemnly engaged to leave all & march wheresoever & whensoever their assistance is needed. We are equally industrious in Philada. and propose having a General review next monday: & I hope in a month or two we shall be able to meet without dread the most disciplined troops. I wish the infatuation of the ministry may not oblige us to employ our arms against our fellow subjects; but should matters come to that expected issue I am persuaded this city will not be wanting in the day of Battle. A surprizing unanimity prevails here & all our tories have recanted or fled for it: We have two Companies composed intirely of Quakers, who dress in a neat uniform & many others of that society are in the other Companies: So much, have the sufferings of boston excited the resentment & courage of that peace-loving People. We have authentic accounts that the people of Boston suffer all the distress of famine[,] that Milk is sold in small quantities at the rate of a crown Pr Quart, that the Country people bring no fresh provisions in the town & that the little salt meat they have is excessively high. Tho’ the[y] have liberty to leave the town on particular days, yet as they are obliged to wait on several officers to procure a pass, (which only serves for the day on which it is procured & for which a dollar is extorted from the poorest inhabitant
   
   This appears to be a mistake.

) and as they are all stoped at the Gate &c to be searched, they get out but slowly. The army it is said are likewise in want of fresh provisions; which set them upon stealing some sheep from the Islands: but the attempt miscarried, it seems.

In my last I informed you of McAllister & Stuart being apprehended for conterfeiting the bills of Credit of this province: they have since been convicted, & condemned but both at different times escaped out of gaol: The Gaoler is confined on suspicion of being privy to their Escape. We have just receivd an account of some of the Magistrates of this province being imprisoned near fort-pitt by Ld. Dunmores officers. I hope We shall have no disturbance about boundaries at a time when unanimity is so necessary.
As our ports are to be shut up the 20th. July it is probable you will not receive the books you sent for very soon. I will therefore send Priestly’s treatise on Government by Mr Smith and if the resolves of the Congress or any thing new is published before he goes, you shall have it by him. All friends this way are well. I hope you are so too; si valeas valeo
Adieu
W B Jun
